DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings were received on 09/11/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-12, 14, 16-17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cartridge, US 3,809,033, as evidenced by McCarthy et al., US 6,691,674. 

Regarding Claim 1
Cartridge discloses a system for actuating at least one engine valve in an internal combustion engine comprising: a valvetrain (Cartridge, Figure 1) for conveying motion from a motion source (24) to 
Although Cartridge does not explicitly state that the piston (31) is considered a lost motion component, McCarthy et al. provides evidence that the piston (31) of Cartridge can be considered a lost motion component since it is used in a braking operation (Cartridge, Column 3, Lines 60-65) (McCarthy, Column 1, Lines 45-50).

Regarding Claim 2
Cartridge and McCarthy teach the system as rejected in Claim 1 above. Cartridge further discloses that the rocker shaft (21) includes a supply passage (48) for receiving hydraulic fluid from the hydraulic fluid supply source (43) and wherein the conditioning circuit (51, 59) includes at least one supplemental flow passage (port (54)) connecting the rocker shaft supply passage (48) to the rocker shaft lost motion control passage (55) (Cartridge, Column 4, Lines 25-59, Figures 6-8). 

Regarding Claim 3
Cartridge and McCarthy teach the system as rejected in Claim 1 above. Cartridge further discloses that the rocker arm (16) includes a rocker arm supply passage (56) for receiving hydraulic fluid from the hydraulic fluid supply source (43) and a rocker arm lost motion control passage (through port (61)), wherein the conditioning circuit (51, 59) includes a supplemental flow passage (chamber (57)) connecting the rocker arm supply passage (56) to the rocker arm lost motion control passage (through port (61)) (Cartridge, Column 4, Lines 40-50, Figures 6 and 7). 

Regarding Claim 4
Cartridge and McCarthy teach the system as rejected in Claim 1 above. Cartridge further discloses a control valve manifold (38) having a manifold inlet flow passage (44) for conveying hydraulic fluid to the control valve (40) and a manifold outlet flow passage (46) for conveying hydraulic fluid from the control valve (40), wherein the conditioning circuit (51, 59) includes a supplemental flow passage (valve chamber) connecting the manifold outlet passage (46) and the manifold inlet passage (44) (Cartridge, Column 4, Lines 14-24, Figures 2-3). 

Regarding Claim 5
Cartridge and McCarthy teach the system as rejected in Claim 1 above. Cartridge further discloses that the control valve (40) comprises a control valve outlet (at 46), wherein the conditioning circuit (51, 59) includes a supplemental flow passage (valve chamber) connecting the control valve outlet (at 46) to the control valve inlet (at 44) (Cartridge, Column 4, Lines 14-24, Figures 2-3). 

Regarding Claim 6


Regarding Claim 7
Cartridge and McCarthy teach the system as rejected in Claims 1 and 6 above. Cartridge further discloses that the flow control component (62) comprises an orifice (valve chamber (57)) (Cartridge, Column 4, Lines 40-60, Figures 6-8).

Regarding Claim 8
Cartridge and McCarthy teach the system as rejected in Claims 1 and 6 above. Cartridge further discloses that the flow control component (62) comprises a relief valve (Cartridge, Column 4, Lines 50-66).

Regarding Claim 9
Cartridge and McCarthy teach the system as rejected in Claims 1 and 6 above. Cartridge further discloses that the flow control component (62) comprises a check valve (Cartridge, Column 4, Lines 50-66). 

Regarding Claim 10
Cartridge and McCarthy teach the system as rejected in Claim 1 above. Cartridge further discloses that the lost motion component (31) has an activation pressure, and wherein the conditioning circuit (51, 59) further comprises a regulating component (62) that is adapted to maintain the 

Regarding Claim 11
Cartridge and McCarthy teach the system as rejected in Claim 1 above. Cartridge further discloses that the control valve (40) comprises a three-way solenoid valve (40) (Cartridge, Column 4, Lines 1-24, Figure 2). 

Regarding Claim 12
Cartridge and McCarthy teach the system as rejected in Claim 1 above. Cartridge further discloses that the conditioning circuit (51, 59) is configured to provide the supplemental flow when the control valve (40) is in the activated mode (Cartridge, Column 5, line 65 – Column 6, line 23). 

Regarding Claim 14
Cartridge and McCarthy teach the system as rejected in Claim 1 above. Cartridge further discloses that the conditioning circuit (51, 59) comprises a supplemental flow passage (48) comprising a through hole in the rocker shaft (21) that extends into the lost motion control flow passage (55) through port (54) (Cartridge, Figure 6). 

Regarding Claim 16
Cartridge and McCarthy teach the system as rejected in Claim 1 above. Cartridge further discloses a relief device (62) arranged to prevent the flow of hydraulic fluid in the conditioning circuit (59) below a pressure threshold (Cartridge, Column 4, Lines 40-59). 

Regarding Claim 17
Cartridge and McCarthy teach the system as rejected in Claims 1 and 2 above. Cartridge further discloses that the at least one supplemental flow passage (54) is disposed proximate an end of the rocker shaft (21) (Cartridge, Figures 1 and 6). 

Regarding Claim 19
Cartridge and McCarthy teach the system as rejected in Claim 1 above. Cartridge further discloses that the conditioning circuit (51, 59) includes at least one channel (46) formed in a rocker bushing (22) (Cartridge, 

Regarding Claim 20
Cartridge and McCarthy teach the system as rejected in Claim 1 above. Cartridge further discloses that the lost motion component (31) is disposed in the rocker arm (16) (Cartridge, Figures 4 and 6).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 13, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cartridge, US 3,809,033, as evidenced by McCarthy et al., US 6,691,674, in view of Groth et al., US 2012/0024260.

Regarding Claim 13
Cartridge and McCarthy teach the system as rejected in Claim 1 above. Cartridge further discloses that the lost motion component is a lost motion piston assembly (31) (Cartridge, Figures 4 and 6). However, Cartridge and McCarthy do not teach that the lost motion component is a lost motion valve bridge. 
Groth teaches a first embodiment of a lost motion valve actuation system in which the lost motion component is a lost motion valve bridge (600, 700) (Groth, [0034]-[0036], Figure 2), and a second embodiment of the lost motion valve actuation system in which the lost motion component is a piston assembly (113) provided in the rocker arm (100) (Groth, [0043], Figure 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cartridge/McCarthy so that the lost motion component is a lost motion valve bridge as opposed to a lost motion piston assembly, as Groth teaches that it is well known for lost motion valve actuation systems to have either a lost motion valve bridge or a lost motion piston assembly. Therefore it would have been obvious to one of ordinary skill the art to substitute one lost motion component for the other as they are utilized to perform the same function. 

Regarding Claim 15
Cartridge and McCarthy teach the system as rejected in Claim 1 above. However, Cartridge and McCarthy do not teach that the conditioning circuit comprises a supplemental flow passage provided by a threaded fastener extending in the lost motion control flow passage. 
Groth teaches a lost motion valve actuation system in which a supplemental flow passage (235) is provided by a threaded fastener (screw (232)) extending in a lost motion control flow passage (215) (Groth, [0034], Figure 2).


Regarding Claim 21
Cartridge and McCarthy teach the system as rejected in Claim 1 above. Cartridge further discloses that the lost motion component is a lost motion piston assembly (31) located within the rocker arm (16) (Cartridge, Figures 4 and 6). However, Cartridge and McCarthy do not teach that the lost motion component is located in a pushrod in the valve train. 
Groth teaches a first embodiment of a lost motion valve actuation system in which the lost motion component is located in a pushrod in the valve bridge (600, 700) of the valvetrain (Groth, [0034]-[0036], Figure 2), and a second embodiment of the lost motion valve actuation system in which the lost motion component is a piston assembly (113) provided in the rocker arm (100) (Groth, [0043], Figure 3). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cartridge/McCarthy so that the lost motion component is located in a pushrod in the valvetrain as opposed to the rocker arm, as Groth teaches that it is well known for lost motion valve actuation systems to have the lost motion component disposed in the rocker arm or the pushrod. Therefore it would have been obvious to one of ordinary skill the art to substitute one lost motion component for the other as they are utilized to perform the same function.

Allowable Subject Matter
7.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is an examiner’s statement of reasons for allowance: 
In the system of claim 18, the inclusion of:
	“the rocker shaft has an axial length, and wherein the control valve is positioned a distance from the at least one supplemental flow passage that is at least half of the rocker shaft axial length” was not found. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
9.	Applicant’s arguments, see pages 8-9, filed 09/11/2020, with respect to the Drawing objections have been fully considered and are persuasive.  The Drawing objections of claims 1-21 have been withdrawn. 
Applicant's arguments, see pages 9-10, filed 09/11/2020, with respect to the claim interpretation under 35 U.S.C. 112(f) of the phrase “lost motion component” have been fully considered and are persuasive. The claim interpretation under 35 U.S.C. 112(f) has been withdrawn.
Applicant’s arguments, see pages 11-13, filed 09/11/2020, with respect to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 1-21 have been fully considered and are persuasive.  The 35 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565.  The examiner can normally be reached on Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.